57 N.J. 166 (1970)
270 A.2d 409
HOPEWELL BAPTIST CHURCH OF NEWARK, NEW JERSEY, ETC., PLAINTIFF-RESPONDENT,
v.
CYRUS GARY, ET AL, ETC., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 27, 1970.
Decided November 9, 1970.
Mr. Raymond A. Brown argued the cause for appellants.
Mr. William L. Brach argued the cause for respondents (Messrs. Brach, Eichler, Rosenberg & Silver, attorneys; Mr. Burton L. Eichler, of counsel; Mr. Lance A. Posner, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion filed Per Curiam in the Appellate Division, 111 N.J. Super. 1.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.